DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1-19 allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner has determined that the independent claims are not directed to an abstract idea. Referring to Claim 1, the claim requires transmitting data to a server and receiving data from the server as part of a process to calculate an influence indicator for a failure inducible factor data set, where data is sent to a server if a value of equipment numerical data is out of a predetermined reference range, and it is not practical to perform steps of transmitting data to a server and receiving data from a server in the mind, and additionally, the numerical data as defined in the Applicant’s specification is measured data with respect to equipment operation, such as a motor RPM as seen in pages 12-13 of the specification, where it is not practical to measure such equipment data in the mind. Additionally, the steps of transmitting data to a server and receiving data from a server are not extrasolution activity, but are steps that are essential to the main concept of the claimed invention.
Regarding the prior art, the closest prior art is Tucker et al. (2019/0108691) and Hayes et al. (2021/0014323).
With respect to Claim 1, Tucker teaches the equivalent of “an equipment numerical data analyzing apparatus for monitoring the equipment numerical data of a vehicle and generating at least one among a failure inducible factor data set, a normal state data set, and a state recovery data set to transmit it to a big data server” (“…the smart sensors 307 may store the collected and calculated data or analysis for delivery directly to the data server 305”, see P[0047] and P[0053]), and “selecting a failure inducible factor” (“The alert system 317 may be disposed in the vehicle…the alert may indicate a severity of a problem, with the data server 305 comparing the trend data to multiple different thresholds. Thus, the alert may indicate the severity of a trend for a particular vehicle element…the alert system 317 may take different alert actions based on the comparison of the trend data to different thresholds”, see P[0054] and “…if the trend is indicated, then an alert signal is provided in block 925. In some embodiments, the alert system or data server may activate an in-vehicle alert, for example, by lighting a trouble lamp in a vehicle cockpit, displaying a warning message on a cockpit display…”, see P[0093]), and teaches a “big data server for transmitting the received data corresponding to the data set to the equipment numerical data analyzing apparatus” (“…if the trend is indicated, then an alert signal is provided in block 925. In some embodiments, the alert system or data server may activate an in-vehicle alert, for example, by lighting a trouble lamp in a vehicle cockpit, displaying a warning message on a cockpit display…”, see P[0093]).
Tucker et al. does not expressly recite that the apparatus that performs the step of “transmit it to a big data server” generates a “data set” also performs a step of selecting a failure inducible factor “based on a calculated influence indicator by receiving data corresponding to the data set from the big data server and calculating the influence indicator for each failure inducible factor”.
Hayes et al. (2021/0014323) teaches transmitting a subset of sensor data satisfying one or more conditions to a server, where conditions may include “having a value above a threshold” (Hayes et al.; see P[0062]). Therefore, to have a server to which a data set is transmitted when value is out of a “range” is rendered obvious by Hayes et al., however, Hayes et al. also does not teach selecting a failure inducible factor “based on a calculated influence indicator by receiving data corresponding to the data set from the big data server and calculating the influence indicator for each failure inducible factor”.
In other words, Tucker et al. may teach the equivalent of selecting a “failure inducible factor” such as a particular severity of a problem, however, Tucker et al. does not teach that such a “factor” is calculated based on any data that could be determined to be equivalent to a “calculated influence indicator”, or that this “indicator” is calculated for each of multiple “factors” of a data set, or that such a process is performed using data from a server as claimed. The claimed invention allows for a server to provide a device with data that allows the device to select one of multiple possible failure inducible factors based on calculated influence indicators, and these concepts are not taught or rendered obvious by the prior art.
Therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662